Title: To Thomas Jefferson from Nicolas Gouin Dufief, 1 February 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            Le 1er de Février. 1803
          
          Vous trouverez-ci inclus plusieurs exemplaires de mon Catalogue imprimé—J’ai joint au petit pacquet une lettre adressée à Mr. Beckley touchant les livres du Dr. Franklin. Dans le doute ou J’etais si ce Monsieur avoit ses ports francs, j’ai pris la liberté de profiter de votre couvert pour la lui faire passer, avec un Catalogue. L’objet de cette lettre me servira j’espère d’excuse, auprès de vous.
          Monsieur le Lieutenant Colonel Williams qui connait parfaitement tous les livres du Dr. Franklin (de l’amitie & de la confiance duquel il Jouissait pendant sa vie) s’est offert de constater, en cas d’acquisition de la part du Committé, que tous ceux qui seraient envoyés à Washington, fesaient partie de Sa Bibliothèque—
          Je Suis avec un profond respect, Monsieur, Votre très dévoué Serviteur
          
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              1 Feb. 1803
            
            In this small package you will find several copies of my printed catalogue. I have also enclosed a letter addressed to Mr. Beckley concerning Dr. Franklin’s books. Since I was not sure whether he had free postage when receiving letters, I took the liberty of using this mailing to transmit it to him, with a catalogue. The message in this letter will, I hope, justify my doing so.
            Should the committee acquire Dr. Franklin’s books, Lieutenant Colonel Williams, who is entirely familiar with all of them (because of the friendship and confidence he enjoyed with Dr. Franklin during his lifetime), has offered to certify that all those sent to Washington come from his library.
            With deep respect, I am, Sir, your very devoted servant.
            
              N. G. Dufief
            
          
        